                 1        JOHN DOUGLAS BARR ............... California State Bar No. 40663
                          TROY DOUGLAS MUDFORD ..... California State Bar No. 156392
                 2        ESTEE LEWIS..................................California State Bar No. 268358
                          CATHLEEN THERESA BARR ....... California State Bar No. 295538
                 3
                          BRANDON STORMENT ...............California State Bar No. 267260
                 4        BARR & MUDFORD, LLP
                          1824 Court Street/Post Office Box 994390
                 5        Redding, California 96099-4390
                          Telephone: (530) 243-8008
                 6        Facsimile: (530) 243-1648
                 7
                          Attorneys for Plaintiffs
                 8

                 9
                                                      UNITED STATES DISTRICT COURT
                 10
                                                      EASTERN DISTRICT OF CALIFORNIA
                 11

                 12
                          JAMES WOODS, JR.; and                               No. 2:18-CV-02918-TLN-DMC
                 13       JAMES WOODS, SR.,
                                                                              ORDER GRANTING PLAINTIFFS’
                 14                   Plaintiffs,                             REQUEST TO EXTEND
                 15                                                           TIME FOR SERVICE OF
                                      vs.                                     SUMMONS AND COMPLAINT
                 16
                          COUNTY OF TEHAMA;
                 17       TEHAMA COUNTY SHERIFFS’ OFFICE;
                          SHERIFF DAVE HENCRATT, in his
                 18       individually and official capacity as Sheriff
                 19       for the County of Tehama Sheriff
                          Department;
                 20       ASSISTANT SHERIFF PHIL JOHNSTON;
                          in his individual and official capacity as
                 21       Assistant Sheriff for the County of Tehama
                          Sheriff Department;
                 22       SUCCESSOR IN INTEREST OR ESTATE
                 23       OF KEVIN NEAL and;
                          THE RANCHO TEHAMA ASSOCIATION
                 24       INC.

                 25                     Defendants.
                 26
                 27

                 28
BARR & MUDFORD
    Attorneys at Law
    1824 Court Street
                                                                        Page 1
 Post Office Box 994390               Order Re Plaintiffs’ Request to Extend Time for Service on All Defendants
Redding, CA 96099-4390
     (530) 243-8008
                 1
                                 Having reviewed and considered Plaintiffs’ Request to Extend Time Period for Service of
                 2        Summons and Complaint on All Defendants, and good cause appearing therefor,
                 3               IT IS HEREBY ORDERED that Plaintiffs are granted an additional ninety (90) days to
                 4        effectuate service of the Summons and Complaint on all Defendants: COUNTY OF TEHAMA;
                 5        TEHAMA COUNTY SHERIFFS’ OFFICE; SHERIFF DAVE HENCRATT, in his individual and
                 6        official capacities as Sheriff for the County of Tehama Sheriff Department; ASSISTANT
                 7        SHERIFF PHIL JOHNSTON; in his individual and official capacities as Assistant Sheriff for the
                 8        County of Tehama Sheriff Department; SUCCESSOR IN INTEREST OR ESTATE OF KEVIN

                 9        NEAL; and THE RANCHO TEHAMA ASSOCIATION INC. Service shall be completed not

                 10       later than May 3, 2019.

                 11              IT IS SO ORDERED.

                 12       Dated: February 4, 2019

                 13

                 14

                 15                                  Troy L. Nunley
                                                     United States District Judge
                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26
                 27

                 28
BARR & MUDFORD
    Attorneys at Law
    1824 Court Street
                                                                        Page 2
 Post Office Box 994390               Order Re Plaintiffs’ Request to Extend Time for Service on All Defendants
Redding, CA 96099-4390
     (530) 243-8008
